Citation Nr: 0739309	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO. 04-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for the residuals of surgery of the left hand performed 
at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from October 1956 to September 
1957 with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in February 
2004.  This matter was previously before the Board and was 
remanded in April 2006.


FINDING OF FACT

Any additional disability incurred by the veteran following 
March 2000 hand surgery at the VA Medical Center (VAMC) in 
San Juan, Puerto Rico did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, nor as a result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment, are not met. 38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2002 and May 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate compensation claims under 38 U.S.C.A. 
§ 1151, increased rating claims, and effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim. 

The veteran did not receive timely notice as to the 
information and evidence necessary to establish a disability 
rating or an effective date in the event compensation was 
granted. The veteran, however, has not been prejudiced from 
this error because the denial of the claim in this appeal 
renders moot any question as to the appropriate disability 
rating or effective date to be assigned. See Sanders, supra.; 
Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records (including a report of the operation in 
question), and appropriate VA medical examinations. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.


Analysis

The veteran contends that he incurred additional left hand 
impairment as a result of VA medical treatment, and is 
therefore entitled to compensation under the provisions of 38 
U.S.C.A §  1151. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The provisions of 38 U.S.C.A. § 1151 were amended for claims 
filed on or after October 1, 1997. See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996). Since the appellant filed this 
§ 1151 benefits claim in 2002, the amended 38 U.S.C.A. 
§ 1151 applies to this case. See 38 U.S.C.A. § 1151 (West 
2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable. In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.358(c)(1) and (2) provide as 
to "cause:" (c) Cause. In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern: (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of...hospitalization, medical 
or surgical treatment,...

In the instant case, there is no competent medical evidence 
of negligence or other fault on the part of VA in the March 
2000 left hand surgery, nor is there evidence of any event 
that was not reasonably foreseeable.  

A November 1999 VA treatment note shows that the veteran had 
a "left hand fourth finger trigger finger" and was referred 
to the hand surgery center.

On February 14, 2000 VAMC notes indicate that the veteran had 
an initial evaluation at the hand surgery center which 
documented a left fourth finger trigger finger.  

The March 3, 2000 VA operation report notes that the 
procedure was for "surgical release of fourth digit flexor 
tendon" and that there were no intraoperative complications. 
After the surgery, the veteran was transferred to the 
recovery room in stable condition.  

Inpatient hand surgery center notes dated on March 7, 2000 
show that there were no complications from surgery. 
Outpatient hand surgery center notes dated March 14, 2000 
document that the veteran had a "well-healing scar without 
limitation of movement or loss of sensation."

There are no more medical treatment records relevant to the 
veteran's left hand until June 13, 2000 outpatient hand 
surgery center notes which show that the veteran had 
"difficulty in ring and little finger extension" as well as 
"pain at surgical site."

Physical medicine and rehabilitation notes from July 28, 2000 
document left hand ring and little finger contractures. 
Occupational therapy notes from October, 2, 2000 show that an 
extension assist splint was provided due to limited active 
extension of left fourth and fifth digit PIP and DIP joints. 
Medical notes document that during the course of physical 
therapies, there was a reduction in flexion contractures 
which progressively improved MCP and DIP joint extension at 
both fingers.

An August 2003 VA examination report shows that the veteran 
reported surgery to his left fourth finger for a trigger 
finger performed in March 2000. The veteran claimed that 
subsequent to the surgery, he developed flexion contracture 
and deformity involving the fourth and fifth digits of the 
left hand and he claimed that despite treatment, the 
condition remained unchanged.

The veteran complained of pain in the left ring and little 
fingers, loss of voluntary movements and trembling. After 
physical examination, the examiner diagnosed the veteran with 
left hand fourth and fifth digit deformity due to proximal 
interphalangeal joint flexion contractures and distal 
interphalangeal joint extension contracture.

The examiner stated that it was his opinion that the veteran 
had a left fourth trigger finger before his surgery on March 
3, 2000 and that hand surgery and orthopedic progress notes 
that preceded the date of surgery make no mention of the 
fifth finger or the rest of his hand so therefore he could 
not draw a conclusion on whether the condition of his hand 
improved or worsened after the surgery. He then went on to 
say that as the operative report shows that surgery was only 
performed on the fourth finger and no surgical intervention 
was done on the fifth finger, the fifth digit deformity could 
not be related etiologically to the surgery performed on 
March 3, 2000. 

A November 2006 VA examination report shows that the veteran 
reported flexion contracture and pain in the fourth and fifth 
digits of the left hand. After physical examination, the 
examiner diagnosed the veteran with trigger finger release of 
fourth digit in left hand with residual flexion contracture 
and flexion contracture of fifth digit in the left hand 
(trigger finger). The examiner stated that the veteran's left 
hand condition was most likely the result of an ongoing 
process of chronic impairment affecting his left hand fourth 
digit (the one which had surgery) and also in the fifth 
digit, in which the veteran had not had any surgical 
procedure performed. The examiner opined that the veteran's 
disability was less likely than not related to carelessness, 
negligence, improper care or judgment, or malpractice on the 
part of San Juan VAMC. He stated that the fifth digit 
deformity was not related to any surgical procedure performed 
at San Juan VAMC since the surgical procedure in question was 
performed on the fourth digit only and he noted that with 
respect to the fourth digit which was operated on, there were 
no complications documented at the time of surgery or during 
any post-surgical treatment.

In short, neither examiner found that the veteran had 
additional disability in the left hand as a result of the 
left hand surgery performed in March 2000. The August 2003 
examiner noted that since there is no documentation of any 
problems with the left hand prior to the March 2000 surgery, 
other than the notation of the fourth finger trigger finger, 
he could not state, without resorting to mere speculation, 
whether or not there was any additional disability resulting 
from the surgery. The November 2006 examiner explained that 
the fifth digit disability is not a result of the March 2000 
surgery because the fifth digit was not operated on. He also 
stated that any current disability of the left hand that the 
veteran is experiencing is not due to any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA and he 
supported this opinion by pointing out that the surgery 
report and the post-operative notes document no complications 
from the procedure.

In light of the lack of evidence of any negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable, compensation for benefits under 38 U.S.C.A. 
§ 1151 for additional left hand disability as the result of 
March 2000 surgery performed at the San Juan VAMC is not 
warranted. It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination pursuant to 38 U.S.C.A. § 5107(b). 
As such, the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for the residuals of surgery of the left hand performed 
at a VA medical facility is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


